Buckley, P.J. (dissenting in part).
There are at least a few undisputed facts which have emerged from two years of litigation in this action: defendant was employed by one of his father’s companies until commencement of this matrimonial action; defendant’s father set up a trust for the parties’ child for which defendant served as trustee until commencement of the action; and defendant has regularly received money from one or more family trusts in addition to his salary as a college professor. Flaintiff seeks disclosure relating to these trusts which defendant opposes on the ground that the trust documents are in his father’s office in Connecticut and that he lacks control over *173them. I would find that the special referee correctly rejected defendant’s contention on the issue of constructive control of the documents sought based upon, inter alia, the father’s payment of many of defendant’s expenses, including his legal fees in this action, the father’s prior employment of defendant, and the father’s ownership of the marital home in which the parties lived rent-free and commencement of legal proceedings to evict plaintiff and the child therefrom. As the special referee found, it is reasonable to conclude that defendant’s father is ready, willing and able to provide him with any document that defendant requests (see Ausch v St. Paul Fire & Mar. Ins. Co., 125 AD2d 43, 48 [1987], lv denied 70 NY2d 610 [1987]). The record evidence is clear that the defendant and his parents have coordinated a litigation strategy in this matter, that the discovery sought is relevant and material, and that the documents sought by plaintiff are in defendant’s constructive possession.
Accordingly, I would affirm the disclosure order. I agree with the majority’s modification of the temporary child support order and the dismissal of the appeal from the special referee’s report, denominated a decision and order.
Nardelli and Andrias, JJ., concur with Sullivan, J.; Buckley, P.J., and Rosenberger, J., dissent in part in a separate opinion by Buckley, P.J.
Order, Supreme Court, New York County, entered November 21, 2002, reversed, on the law and the facts, without costs or disbursements, the motion to confirm denied and the direction to defendant to produce documents vacated. Order, same court, entered November 21, 2002, modified, on the law and the facts, to direct defendant to pay temporary child support plus one half the cost of nursery school tuition and child care expenses, and the matter remitted for further proceedings, and otherwise affirmed, without costs or disbursements. Appeal from decision and order, same court, entered October 8, 2002, dismissed, without costs or disbursements.